Ford, Judge:
Tbe appeal listed above has been submitted for decision upon a stipulation to the effect that on or about the date of exportation such or similar merchandise was freely offered for sale to all purchasers in the principal market of Italy in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States at $3.50 per meter, plus packing, as invoiced, and that such or similar merchandise was not freely offered for sale for home consumption in Italy on or about said date.
Accepting this stipulation as a statement of fact, I find and hold the proper dutiable export value of the merchandise covered by this appeal to be $3.50 per meter, plus packing, as invoiced, as claimed by plaintiff. Judgment will be rendered accordingly.